This opinion is subject to revision before publication




        UNITED STATES COURT OF APPEALS
                 FOR THE    ARMED FORCES
                        _______________

                      UNITED STATES
                          Appellee
                               v.
    Ernest M. RAMOS, Boatswain’s Mate First Class
           United States Coast Guard, Appellant
                         No. 17-0143
                      Crim. App. No. 1418
         Argued April 25, 2017—Decided July 19, 2017
                Military Judge: Eric D. Masson
   For Appellant: Lieutenant Jason W. Roberts (argued).
   For Appellee: Lieutenant Sharyl L. Pels (argued); Stephen
   P. McCleary, Esq. (on brief).
   Chief Judge ERDMANN delivered the opinion of the
   court, in which Judges RYAN, OHLSON, and SPARKS,
   joined. Judge STUCKY filed a separate dissenting
   opinion.

                        _______________

   Chief Judge ERDMANN delivered the opinion of the
Court.

   Contrary to his pleas, a panel of officers sitting as a
special court-martial convicted Boatswain’s Mate First Class
Ernest M. Ramos of one specification of conspiracy to
manufacture and distribute marijuana, three specifications
of making false official statements, and one specification of
wrongful possession of marijuana with intent to distribute,
in violation of Articles 81, 107, and 112a, Uniform Code of
Military Justice (UCMJ), 10 U.S.C. §§ 881, 907, 912a (2012).
Ramos was sentenced to a bad-conduct discharge,
confinement for ninety days, and a reduction to E-3. The
convening authority approved the sentence as adjudged. The
United States Coast Guard Court of Criminal Appeals (CCA)
set aside and dismissed two of the three false official
              United States v. Ramos, No. 17-0143/CG
                       Opinion of the Court

statement specifications,        but   otherwise   approved   the
findings and sentence.
    Article 31(b), UCMJ, 10 U.S.C. § 831(b) (2012), warning
rights are required when “(1) a person subject to the UCMJ,
(2) interrogates or requests any statement, (3) from an
accused or person suspected of an offense, and (4) the
statements regard the offense of which the person
questioned is accused or suspected.” United States v. Jones,
73 M.J. 357, 361 (C.A.A.F. 2014) (footnote omitted). We
granted review in this case to determine whether Ramos
was entitled to Article 31(b) rights during an interview with
law enforcement officers where he initially was reporting
details of a threat against him and his wife but, during the
course of the interview, law enforcement officers suspected
him of an offense under the UCMJ.1 Under the
circumstances presented in this case, we hold that Ramos
was entitled to Article 31(b) warnings and the military judge
erred when he denied Ramos’s motion to suppress the
unwarned statements.
                         BACKGROUND

    In December of 2013, Ramos’s wife entered into an
agreement with Mr. Hart (Hart), a civilian, to form a
marijuana-growing business under Washington state’s
recently enacted recreational marijuana law. When the costs
became too high, Mrs. Ramos informed Hart that she had to
back out of the arrangement. At a subsequent meeting
between Hart and the Ramoses, Hart allegedly stated: “I’m
going to get my money somehow or another. I’m showing up
at your job tomorrow.” Ramos perceived this as a threat and
the next day he informed his command of a possible danger
to himself, his wife, and the base. Ramos first spoke to his
immediate supervisor, informing him that there were
threats from a “dangerous person,” due to his wife’s

   1   We granted review of the following issue:
         Whether Appellant was entitled to Article 31(b),
         UCMJ, warnings at any point during his
         interrogation by CGIS, and if so, whether he was
         prejudiced by the admission of any of his
         statements.



                                  2
            United States v. Ramos, No. 17-0143/CG
                     Opinion of the Court

withdrawal from a business agreement. Ramos voluntarily
stated that the business involved legally growing marijuana,
but added that his name was not on any of the paperwork.
The supervisor determined that Ramos was genuinely
concerned about Hart’s threat and sent him to the
operations officer. Ramos repeated the story to the
operations officer, who informed the executive officer of the
details, including the fact that a marijuana growing
business was involved.
    The executive officer met with Ramos, where he again
relayed his story and stated that only his wife’s name was on
the marijuana business paperwork. The executive officer
asked Ramos if he had any marijuana seeds or plants in his
home to “game plan how to mitigate the threat.” Ramos
answered in the negative, but indicated that he did have
growing equipment in his garage. The executive officer
alerted base security as to the possible threat and then
contacted the Coast Guard Investigative Service (CGIS),
informing them that the threat was over a civil dispute
involving Ramos’s wife’s recreational marijuana-growing
business. CGIS told the executive officer to send Ramos to
the CGIS office for an interview.
    Later that day, Ramos was interviewed by CGIS Special
Agents (SA) Stinson and Chavez. SA Stinson testified that
the agents initially were attempting to understand the
threat to Ramos and his wife. SA Stinson testified that
Ramos mentioned “fairly early” in the interview that his
wife was involved in recreational marijuana production and
that he became suspicious of Ramos because he kept
referring to the business as “we” and “ours.” Later in his
testimony, SA Stinson indicated that he knew of the
involvement of marijuana before the interview commenced.
In either event, SA Stinson testified that he suspected
Ramos of a UCMJ violation “during probably the last half of
the Ramos interview, um, and we tried to keep him on point
dealing with only the threat.” SA Stinson testified that while
the agents asked Ramos questions about the marijuana
business that could potentially incriminate him, they did so
because they were “focused on preventing serious bodily
harm” to Ramos and his wife.




                              3
            United States v. Ramos, No. 17-0143/CG
                     Opinion of the Court

    After about forty-five minutes, the SAs took a break from
the interview to discuss “the way forward” and whether they
needed to advise Ramos of his Article 31(b) rights “because
it’s clearly going to be about marijuana growing.” During
this break, SA Stinson coincidently received a phone call
from Hart who claimed that a member of the Coast Guard
was involved in a marijuana business and agreed to come in
and be interviewed. At that point SA Stinson concluded the
interview with Ramos.
    SA Stinson interviewed Hart and his wife about the
business arrangement and was informed that there were
some marijuana plants in Ramos’s garage. After the
interview, Hart called SA Stinson and told him that Ramos
had destroyed the marijuana plants, at which time SA
Stinson decided to do an undercover operation. An
undercover officer, along with Hart and his wife, went to the
Ramoses’ residence, met with them, and retrieved
marijuana, seeds, and other marijuana-related items.
    Prior to trial, the defense moved to suppress all of
Ramos’s statements to SA Stinson and SA Chavez due to
their failure to advise him of his Article 31(b) rights. The
military judge denied the motion, finding that the agents did
not specifically question Ramos about his involvement in the
business nor did they ask if he possessed any plants at his
residence. The military judge found that SA Stinson had no
requirement to give Ramos his Article 31(b) rights because
SA Stinson was not conducting a law enforcement or
disciplinary inquiry, but was instead focused on “force
protection.” Additionally, the military judge held that even if
there was an Article 31(b) violation, there was no prejudice
because Hart’s independent call triggered the undercover
operation that would have occurred whether or not Ramos
was interviewed.
   The CCA held that the military judge did not err or
abuse his discretion in denying the defense’s motion to
suppress the statements because the agents’ questions were
focused on identifying and mitigating the threat.
                         ANALYSIS
   On a motion to suppress, this court reviews a military
judge’s ruling for an abuse of discretion. United States v.


                              4
             United States v. Ramos, No. 17-0143/CG
                      Opinion of the Court

Ayala, 43 M.J. 296, 298 (C.A.A.F. 1995). As previously
stated by this court:
       “The abuse of discretion standard is a strict one,
       calling for more than a mere difference of opinion.”
       United States v. McElhaney, 54 M.J. 120, 130
       (C.A.A.F. 2000). “When there is a motion to
       suppress a statement on the ground that rights’
       warnings were not given, we review the military
       judge’s findings of fact on a clearly-erroneous
       standard, and we review conclusions of law de
       novo.” United States v. Swift, 53 M.J. 439, 446
       (C.A.A.F. 2000). “[O]n a mixed question of law and
       fact . . . a military judge abuses his discretion if his
       findings of fact are clearly erroneous or his
       conclusions of law are incorrect.” Ayala, 43 M.J. at
       298.
Jones, 73 M.J. at 360 (alteration in original).
   Ramos argues that the military judge abused his
discretion by not suppressing his unwarned statements that
he was not involved in his wife’s marijuana business. He
contends that, under the totality of the circumstances, SA
Stinson could reasonably have been considered to be
engaging in a law enforcement inquiry when he asked
specific questions regarding the marijuana business. Ramos
argues he was prejudiced by this failure, allowing the
government to improperly use that statement as a basis for
his remaining Article 107 (false official statement)
conviction.
   The government responds that Ramos was not entitled to
an Article 31(b) rights advisement because the purpose of
the CGIS interview was force protection, i.e., to determine
the scope and severity of the threat, and not for a law
enforcement or disciplinary purpose. As to the Jones factors,
the government only disputes the second factor, which is
whether the agents “interrogate[d] or request[ed] any
statement,” and concedes the other three factors in favor of
Ramos. Jones, 73 M.J. at 361. The government also argues
that this was not a “mixed purpose” case, but instead the
agents’ questions had only an operational purpose. See
United States v. Cohen, 63 M.J. 45, 50 (C.A.A.F. 2006).
Accordingly, the government contends that this court and its
predecessor have long held that Article 31(b) rights



                                  5
            United States v. Ramos, No. 17-0143/CG
                     Opinion of the Court

advisements are not required when the questioning is
designed to “fulfill operational responsibilities,” as was the
focus in this case. See id.
                       DISCUSSION
Article 31(b) Rights
    Generally, an accused must be informed of his Miranda
rights prior to custodial interrogation. Miranda v. Arizona,
384 U.S. 436 (1966). In military jurisprudence, Congress has
provided military members, under Article 31(b), with a
rights’ warning requirement that is broader than those
required by Miranda. See United States v. Swift, 53 M.J.
439, 445 (C.A.A.F. 2000). Article 31(b), UCMJ, states that an
accused may not be interrogated or requested to make a
statement if that person is suspected of committing an
offense without first informing the accused “of the nature of
the accusation and advising him that he does not have to
make any statement regarding the offense of which he is
accused or suspected and that any statement made by him
may be used as evidence against him in a trial by court-
martial.”
    “Under Article 31(b)’s second requirement, rights
warnings are required if the person conducting the
questioning is participating in an official law enforcement or
disciplinary investigation or inquiry,” which “is determined
by assessing all the facts and circumstances at the time of
the interview to determine whether the military questioner
was acting or could reasonably be considered to be acting in
an official law-enforcement or disciplinary capacity.” Jones,
73 M.J. at 361 (internal quotation marks omitted) (citations
omitted). In interpreting Article 31(b), this court has
recognized the difference “between questioning focused
solely on the accomplishment of an operational mission and
questioning to elicit information for use in disciplinary
proceedings.” Cohen, 63 M.J. at 50. However, “[w]here there
is a mixed purpose behind the questioning, the matter must
be resolved on a case-by-case basis, looking at the totality of
the circumstances, including whether the questioning was
‘designed to evade the accused’s constitutional or codal
rights.” Id. (internal quotation marks omitted).




                              6
             United States v. Ramos, No. 17-0143/CG
                      Opinion of the Court

    The questions by the agents in this case present a classic
“mixed purpose” as they involved both an operational
mission and elicited information about a suspected UCMJ
violation.2 See id. We must therefore look at the totality of
the circumstances to determine whether the CGIS agents’
questioning implicated their law enforcement investigative
authority. Id. The military judge, in this case, made the
following findings of fact:
        During [CGIS] interview the agents very quickly
        ascertained the name of [Hart] as the source of the
        threat. The agents also very quickly had retrieved
        two suspects from the Department of Motor Vehicle
        database. Not long into the interview, the agents
        suspected BM1 Ramos of violating the UCMJ for
        his involvement with marijuana. They continued to
        question BM1 Ramos about the threat and the
        business without advising him of his rights under
        Article 31(b) of the UCMJ.
    SA Stinson, an agent who spent a majority of his CGIS
career on narcotics task forces, testified that as soon as
marijuana was mentioned in the interview, it was a “red
flag” and that he had “connected” in his mind that Ramos
was a part of an illegal business under the UCMJ. He stated
that he took notes of Ramos’s incriminating references to the
business as “we” and “ours” because it indicated Ramos was
involved, regardless of whether his name was on the
paperwork. SA Stinson also testified that he was suspicious
of Ramos violating the UCMJ “during probably the last half
of the Ramos interview.” However, this is contrary to
statements he made later where he indicated that he may
have been aware the business involved marijuana even
before the interview with Ramos began.
    The military judge made a finding of fact that although
the agents did not specifically ask Ramos about his
involvement in the business, Ramos volunteered that
information during the course of the interview. Those
statements later became the basis for the remaining false

    2 As noted above, the government concedes the first, third,
and fourth Jones factors, which include that at the time of the
interview, Ramos was suspected of an offense and the elicited
statements were in regard to the offenses of which he was
suspected. See Jones, 73 M.J. at 361.



                                7
             United States v. Ramos, No. 17-0143/CG
                      Opinion of the Court

official statement charge at issue in this case. While this
finding of fact is not clearly erroneous, it fails to consider the
totality of SA Stinson’s testimony. Although the agents
avoided asking Ramos about his involvement in the business
specifically, SA Stinson testified that he knew that asking
questions     about      the    marijuana      business     would
“[p]otentially” elicit an incriminating response.
    Additionally, we find that the military judge abused his
discretion concerning his conclusion of law that the agents
were not conducting a law enforcement investigation, but
were instead focused on “force protection.” United States v.
Solomon, 72 M.J. 176, 180 (C.A.A.F. 2013) (holding that the
military judge abused his discretion when he “altogether
failed to mention or reconcile” critical facts, such as alibi
evidence and prior acquittals). The military judge in this
case declined to consider, or mention in his analysis, the
critical testimony that the agents declined to advise Ramos
of his Article 31(b) rights because, if they had, they “would
have had to tell him what he was suspected of and then
hoped he would have continued to talk.” The agents, instead,
took notes of Ramos’s unwarned and incriminating
statements, which later formed the basis for the false official
statement charge. This testimony, when coupled with SA
Stinson’s earlier testimony that the agents suspected Ramos
of an UCMJ violation, reflects conduct that appears
intentionally designed to evade Ramos’s codal rights in
furtherance of a law enforcement investigation. See Cohen,
63 M.J. at 50. Under these circumstances, absent any
exceptions to Article 31(b), Ramos was entitled to be advised
of his rights as soon as the agents suspected he had
committed an offense under the UCMJ.
Exceptions to the Article 31(b) Rights Requirement
   Our conclusion that Article 31(b) applied to Ramos’s
statements does not end our inquiry. This court has carved
out a narrow exception to the Article 31(b) requirement for
questions that are asked in an “administrative” or
“operational context.” See United States v. Bradley, 51 M.J.
437, 441 (C.A.A.F. 1999); United States v. Moses, 45 M.J.
132, 136 (C.A.A.F. 1996); United States v. Loukas, 29 M.J.
385, 389 (C.M.A. 1990); United States v. Vail, 11 C.M.A. 134,
28 C.M.R. 358 (1960). The government argues that the


                                8
            United States v. Ramos, No. 17-0143/CG
                     Opinion of the Court

situation in this case was akin to the “operational context”
cases because the agents were attempting to assess and
mitigate the possible threat to the base and Coast Guard
personnel. In Loukas, we held that Article 31(b) warnings
were not required when a supervisor asked a crewmember,
who was hallucinating while aboard an in-flight military
aircraft, whether he had taken any drugs. 29 M.J. at 389.
We reasoned that the questions were not asked pursuant to
an “official law-enforcement investigation” but, instead,
were asked in an “operational context,” as a part of the
supervisor’s “operational responsibilities” to ascertain the
level of danger to the aircraft and the crew. Id. at 387-89. In
Vail, authorities caught a servicemember stealing weapons
from a military warehouse and, upon apprehension, asked
him the location of the stolen weapons. 11 C.M.A. at 135-36,
28 C.M.R. at 359-60. We found Article 31(b) to be
inapplicable to a situation where a law enforcement officer is
“naturally and logically expected to ask the criminal to turn
over the property which he has just stolen.” Id. at 136, 28
C.M.R. at 360. In Moses, we held that the conversations that
elicited incriminating responses between law enforcement
and an accused–who had barricaded himself in a house with
hostages–were not subject to Article 31(b) because they
“were solely intended to end the siege and were not
undertaken pursuant to a law enforcement investigation or
a disciplinary inquiry.” 45 M.J. at 136.
    As these cases reflect, we have recognized that situations
which involve an “operational context” may relieve law
enforcement from giving Article 31(b) rights where
immediate operational issues are implicated. The facts of
this case, however, fall far below the threshold of finding the
type of circumstances that would warrant application of the
“operational context” exception. See Vail, 11 C.M.A. at 135,
28 C.M.R. at 359 (“Slight differences in the factual
background may bring the case within the operation of
Article 31 or effect its exclusion.”). This case simply does not
involve a context similar to a mid-flight disturbance, an
accused caught “red-handed” stealing weapons, or an armed
hostage situation. See Moses, 45 M.J. at 136; Loukas, 29
M.J. at 389; Vail, 11 C.M.A. at 135, 28 C.M.R. at 359.




                               9
             United States v. Ramos, No. 17-0143/CG
                      Opinion of the Court

Instead, Ramos sought the protection of CGIS from what he
perceived to be a threat to himself and his wife.3
    It is important to note that after receiving Hart’s threat,
Ramos waited until the next day to inform his chain of
command. When the executive officer learned of the threat,
he quickly notified base security, thereby securing the base.
During the interview, the agents assessed that the danger
was not immediate. In response to the military judge’s
questions as to why the agents continued to question Ramos
for forty-five minutes when they were presumably facing an
“immediate threat to the facility,” SA Stinson testified that
while it initially appeared that there was an immediate
threat to the base, “it became clear that it was a threat,
more specifically at BM1 and Mrs. Ramos.” In fact, after
interviewing Ramos, the agents did not contact base



    3 The dissent likens this case to Bradley to conclude that the
agents were not acting in a law enforcement capacity and,
therefore, were not required to give Ramos his Article 31(b)
warnings. In Bradley, this court held that a commander inquiring
into charges against the accused, for purposes of possibly revoking
his high-level security clearance, did not require Article 31(b)
warnings. 51 M.J. at 441. We noted that Bradley did not argue the
case was “not within the ambit of the administrative and
operational exception,” but, instead, argued the commander’s
concern about the clearance was a “pretext” to ask incriminating
questions to be used against him at court-martial. Id. We found
that there was no evidence the commander “was pursuing a
criminal investigation or held any other law enforcement role in
appellant’s case.” Id. at 441-42. Accordingly, this court held that
the military judge and lower court did not err in concluding the
commander was not operating in a law enforcement capacity. Id.
at 441.
       The instant case is distinguishable because we hold the
military judge did abuse his discretion in concluding the agents,
who had extensive drug-related experience and a suspicion the
accused had committed an offense, were not acting in a law
enforcement capacity. Furthermore, the agents did hold a “law
enforcement role” in this case. Id. at 441-42. We reject the notion,
urged by the government and dissenting opinion, that the Cohen
“mixed purpose” analysis requires the “primary purpose” of the
questioners to be that of discipline or law enforcement. See Cohen,
63 M.J. at 50.



                                10
             United States v. Ramos, No. 17-0143/CG
                      Opinion of the Court

security, but merely told Ramos to call 911 if there was an
emergency related to Hart’s threat.
    All of this runs counter to the government’s argument
that exigent operational circumstances justified the agents’
failure to give Ramos his Article 31(b) rights. Therefore,
unlike the “operational context” cases, there was no
immediate operational necessity that required the agents to
forgo the Article 31(b) warnings.
    Having found error, we now look to prejudice. “[W]hen an
Article 31(b), UCMJ, violation occurs in a particular case,
the appropriate test for prejudice depends upon the facts
and circumstances presented.” United States v. Evans, 75
M.J. 302, 303 (C.A.A.F. 2016). The express language of
Article 31 does not permit a false official statement offense
to be based upon an erroneously unwarned statement.4 See
Swift, 53 M.J. at 448 (“Without [the unwarned statement],
there is no proof of an offense, and the specification must be
dismissed.”). As Ramos’s statements are the sole predicate of
his Article 107 conviction, we hold that the use of his
unwarned statements prejudiced his substantial rights and
the specification must be dismissed. Id.
                         CONCLUSION
    Because the agents suspected Ramos of an offense based
on his involvement with the marijuana business during the
interview, it was the agents’ duty to notify Ramos of his
Article 31(b) rights before continuing to ask questions
regarding that business. To hold that these circumstances
presented an operational exigency serious enough to
circumvent an accused’s Article 31(b) rights would stretch
the exception beyond its logical bounds. Accordingly, we
reverse the CCA’s holding as to the false official statement
charge that is predicated on Ramos’s statements to SA
Stinson. As Ramos has not challenged his convictions on the
drug-related offenses for which he was convicted, we affirm
the remaining findings.


   4  Article 31(d) states, “No statement obtained from any person
in violation of this article, or through the use of coercion, unlawful
influence, or unlawful inducement may be received in evidence
against him in a trial by court-martial.”



                                 11
            United States v. Ramos, No. 17-0143/CG
                     Opinion of the Court

                        DECISION
   The decision of the United States Coast Guard Court of
Criminal Appeals is reversed as to Specification 1 of Charge
II and the sentence. Specification 1 of Charge II is
dismissed. The remaining findings of guilty are affirmed.
The record of trial is returned to the Judge Advocate
General of the Coast Guard for remand to the Court of
Criminal Appeals for its determination to either reassess the
sentence or to set aside the sentence and order a rehearing.




                             12
            United States v. Ramos, No. 17-0143/CG



   Judge STUCKY, dissenting.

    In the specification at issue in this case, the prosecution
alleged that Appellant made a false official statement to a
member of the Coast Guard Investigative Service (CGIS):
“that he was not involved in his wife’s business venture re-
lated to the production of marijuana, or words to that effect.”
I disagree with the majority’s conclusion that the CGIS
agents were required to advise Appellant of his Article 31(b),
UCMJ, 10 U.S.C. § 831(b) (2012), rights before questioning
him about his wife’s marijuana business. Therefore, I re-
spectfully dissent.
    Law enforcement agents must advise a suspect of his
rights “‘if the person conducting the questioning is partici-
pating in an official law enforcement or disciplinary investi-
gation or inquiry.’” United States v. Jones, 73 M.J. 357, 361
(C.A.A.F. 2014) (quoting United States v. Swift, 53 M.J. 439,
446 (C.A.A.F. 2000)). This is a question of law we review de
novo. Id. In doing so, we assess “all the facts and circum-
stances at the time of the interview to determine whether
the military questioner was acting or could reasonably be
considered to be acting in an official law-enforcement or dis-
ciplinary capacity.” Id. (internal quotation marks omitted)
(citation omitted).
   In this case, the CGIS agents were informed by an officer
in Appellant’s chain of command “that there was a credible
threat against [Appellant] at home and to the base,” and
that “the threat is over a civil dispute between the member’s
wife’s marijuana, recreational marijuana growing business.”
When Appellant told Agent Stinson that “his wife’s … busi-
ness partner or previous business partner had made threat-
ening statements towards him and his wife,” that the busi-
ness partner, Mr. Hart, “had threatened to go to
[Appellant’s] command,” that “Mr. Hart had anger issues,
that [Appellant] believed [Mr. Hart] committed crimes in the
past,” and that he was “a bully.”
   Agent Stinson’s “primary concern … was … to figure out
what the threat truly was and then to mitigate that threat.”
He did not think he asked Appellant about his involvement
in the business. “I think he told us that it was his wife’s
business and he was not involved.” It was only his use of the
             United States v. Ramos, No. 17-0143/CG
                   Judge STUCKY, dissenting

terms “we” and “ours” when talking about his wife’s business
that led him to believe Appellant might be a suspect.1
    During the interview, Appellant provided the agents
with contact information for Mr. Hart and was able to iden-
tify him from photos that Agent Stinson was able to obtain
from a Department of Motor Vehicle database. Agent Stin-
son did not advise Appellant of his Article 31(b) rights be-
cause they “were not asking incriminating questions.” The
agents asked about the business to determine who was in-
volved and from whom the threat was coming. Although the
agents recognized the potential for their questions to elicit
incriminating responses, they were focused on the threat—
“to fully identify the threat and be able to find and mitigate
that threat.” The military judge found as a fact, that “[t]he
agents asked no specific questions about [Appellant’s] in-
volvement with the marijuana grow [sic] business,” and that
Appellant volunteered that information. The majority con-
cedes as much. United States v. Ramos, __ M.J. __, __ (7–8)
(C.A.A.F. 2017).
    The agents paused the interview with Appellant to dis-
cuss among themselves the way forward and to determine if
they needed to advise Appellant of his Article 31(b) rights.
At that time, Mr. Hart telephoned CGIS and agreed to talk
to the agents. The agents terminated the interview with Ap-
pellant without asking him any further questions, but they
did provide Appellant with information concerning force pro-
tection before he left the CGIS office.
   In the past, this Court has recognized exceptions to the
requirements of Article 31(b). See, e.g., United States v.
Bradley, 51 M.J. 437, 441 (C.A.A.F. 1999); United States v.
Moses, 45 M.J. 132, 136 (C.A.A.F. 1996); United States v.
Loukas, 29 M.J. 385, 389 (C.M.A. 1990). This case is similar
to Bradley. There, a commander asked the appellant, who

   1  A suspect is a person whom law enforcement agents reason-
ably believe committed a criminal offense. See United States v.
Meeks, 41 M.J. 150, 161 (C.M.A. 1994). “The fact that there is ‘a
hunch’ that a crime has been committed does not trigger Article
31(b).” Id. This seems more like a hunch than a reasonable belief,
but I recognize that the military judge’s finding that Appellant
was a suspect is not clearly erroneous.




                                2
            United States v. Ramos, No. 17-0143/CG
                  Judge STUCKY, dissenting

had been accused of rape, whether he had been charged with
an offense in order to determine whether his security clear-
ance should be revoked. 51 M.J. at 439. When the appellant
said he had not talked to law enforcement authorities, we
held that although the appellant’s commander “was acting
in an official capacity, he was seeking information needed
for the proper review of appellant’s security clearance status
and was not conducting a criminal investigation.” Id. at 442.
Therefore, Bradley’s unwarned statement was admissible.
Id.
    Here, the case for applying the exception is more compel-
ling. “The mission of the U.S. Coast Guard Investigative
Service is to support and protect U.S. Coast Guard person-
nel, operations, integrity and assets worldwide. We prevent
and defeat criminal threats through objective and independ-
ent investigations.” United States Coast Guard, Coast
Guard        Investigative      Service,     https://www.uscg.
mil/hq/cg2/cgis/ (last visited July 13, 2017). Under all of the
facts and circumstances of this case, the CGIS agents were
acting in a force-protection mode. They were trying to dis-
cover the extent of the business partnership to determine
who, if anyone, represented a credible threat to Appellant,
his wife, the Coast Guard installation, and its personnel.
There is no evidence that the CGIS agents were using the
questioning as a ruse to avoid advising Appellant of his Arti-
cle 31(b) rights. In fact, they came to a point where they in-
terrupted the interview to determine if it was then neces-
sary to advise Appellant of his rights. I conclude that the
military judge did not err in ruling that the CGIS interview
with Appellant was not done for a law enforcement or disci-
plinary purpose and, therefore, Appellant’s false statement
was admissible.




                              3